Citation Nr: 1633885	
Decision Date: 08/26/16    Archive Date: 08/31/16

DOCKET NO.  09-47 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus.

2.  Entitlement to an increased for diabetes mellitus, rated 20 percent from August 7, 2008, to September 27, 2012, rated 40 percent from September 28, 2012, to December 15, 2014, and rated 20 percent, as of December 16, 2014.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from June 1968 to February 1970.  He also had service in the United States Navy Reserve (USNR).  

This claim comes before the Board of Veterans' Appeals (Board) from a March 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, that granted service connection for diabetes mellitus and assigned a 20 percent rating, effective August 7, 2008; and also denied service connection for hypertension.

During the appeal, the case came before the Board on several occasions, October 2013, October 2014, and June 2015.  Each time, the appealed issues were remanded for further development.  VA raised that rating to 40 percent for diabetes mellitus from September 28, 2012, through December 15, 2014, and assigned a 20 percent rating as of December 16, 2014.  However, as that increase does not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  Hypertension first manifested many years after separation from service, and the preponderance of the evidence is against a finding that it is in any way related to service.  

2.  The preponderance of the evidence is against a finding that hypertension is proximately due to or has been aggravated by a disability for which service connection has already been established.

3.  From August 7, 2008, to September 27, 2012, diabetes mellitus required insulin and a restricted diet.

4.  From September 28, 2012, to December 15, 2014, diabetes mellitus required insulin, a restricted diet, and regulation of his activities.

5.  Since December 16, 2014, diabetes mellitus has required insulin and a restricted diet.


CONCLUSIONS OF LAW

1.  Hypertension is not the result of disease or injury incurred in or aggravated by service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2015).

2.  The criteria have not been met for service connection for hypertension on a secondary basis.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.310 (2015).

3.  From August 7, 2008, to September 27, 2012, the criteria were not met for an initial rating in excess of 20 percent for diabetes mellitus.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.119, Diagnostic Code 7913 (2015).

4.  From September 2, 2012, to December 15, 2014, the criteria were not met for a rating in excess of 40 percent for diabetes mellitus.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.119, Diagnostic Code 7913 (2015).

5.  Since December 16, 2014, the criteria have not been met for a rating in excess of 20 percent for diabetes mellitus.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.119, Diagnostic Code 7913 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Prior to consideration of the merits of an appeal, the Board must ensure that VA has met the duty to notify the Veteran of the information and evidence necessary to substantiate the claims and to assist in obtaining relevant evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  VA's duty to notify the Veteran as to the information and evidence necessary to substantiate the claims was satisfied by letters in September 2008 and September 2015.    

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and the VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any unobtained, relevant, available evidence, and in April 2016, he stated through the representative that he did not have any additional evidence regarding his appeal.  Furthermore, VA has obtained adequate examinations for the claims.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection for Hypertension

The Veteran seeks service connection for hypertension.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303 (2015). 

Continuity of symptomatology is required only where the condition noted during service or in an applicable presumptive period is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (2015). 

For certain disabilities, such as hypertension, service connection may be presumed when that disability is shown to a degree of 10 percent or more within one year of separation from active duty.  38 U.S.C.A. § 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  That presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1113 (West 2014); 38 C.F.R. § 3.307 (2015).  

Although the Veteran is entitled to consideration under the law and regulations governing presumptive service connection, the failure to meet those requirements is not dispositive.  A Veteran may still show a direct link between the disability in question and service.  Combee v. Brown. 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (2015).  

The Veteran does not contend, and the evidence does not show, that hypertension had its onset in service.  The service medical records, including the reports of a September 1966 enlistment examination for the USNR, a June 1968 examination prior to going on active duty, a January 1970 examination prior to separation from active duty, and a July 1972 annual examination for the USNR, are negative for any complaints or clinical findings of high or low blood pressure or hypertension.  The systolic readings were consistently below 140, and the diastolic readings were consistently below 90.  Hypertension was not manifested until many years later.  

During a September 2012 VA examination, it was noted that the onset of hypertension symptoms was in 1992.  The examining physician opined that it was less likely than not that the Veteran's hypertension was related to his work as a hospital man in Vietnam.  The examiner noted that the medical records from the Veteran's report of medical history in 1972 showed no evidence of hypertension.  

In light of the foregoing discussion, the Board finds the preponderance of the evidence against a finding that the Veteran's hypertension had its onset in service.  Accordingly, service connection is not warranted on a direct basis.  However, that does not end the inquiry.

The primary thrust of the Veteran's contentions is that his hypertension was caused or has been aggravated by service-connected diabetes mellitus and that service connection is warranted on a secondary basis.  As a physician's assistant with many years of experience, the Veteran is qualified to make such an opinion.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  

Service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That includes service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  38 C.F.R. § 3.310 (2015); Allen v. Brown, 7 Vet. App. 439 (1995).  

The Veteran was examined by the VA in September 2012, December 2014, and February 2016, specifically to determine whether hypertension was related to diabetes.  In January 2014, the Veteran's records were also reviewed by a VA physician to determine if there was such a relationship.  Those examinations and reviews of the Veteran's medical history were conducted by three different VA examiners.  Following the examinations, the examiners all concurred that it was less likely than not that the Veteran's hypertension had been caused or aggravated by his diabetes mellitus.  The September 2012 VA examiner found that in spite of the Veteran's diabetes, he did not have evidence of "neuropathy" that could cause hypertension.  Therefore, the examiner opined that it was less likely than not that the Veteran's hypertension was due to a disorder for which service connection had already been established.  

The January 2014 record review and the December 2014 VA examination were conducted by the same VA physician.  Following the review and examination, the VA physician agreed that although the Veteran had both hypertension and diabetes mellitus, there was no element of causality.  The examiner noted that the Veteran did not have diabetic nephropathy and that in the absence of nephropathy, diabetes mellitus did not cause or aggravate hypertension.  

In February 2016, a third VA examiner opined that it was less likely than not that the Veteran's diabetes had caused hypertension.  The examiner noted that the Veteran had normal renal function and that in the absence of renal disease, hypertension was not considered secondary to diabetes.  

Other than the Veteran's opinion, there is no evidence to support a finding that his hypertension is secondary to his diabetes mellitus.  He has not provided a rationale for his opinion, nor has he provided any competent evidence, such as treatment records or additional analysis from a health care provider, to support his opinion.  Therefore, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for hypertension due to diabetes.  The Board finds that the combine probative weight of the multiple VA examiners outweighs the Veteran's opinion.  Accordingly, he does not meet the criteria for secondary service connection, and that aspect of the appeal must also be denied.  

In arriving at these decisions, the Board finds that the preponderance of the evidence is against the claim.  Therefore, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).
Increased Rating for Diabetes Mellitus

The Veteran also seeks an increased rating for diabetes mellitus with erectile dysfunction.  The Board is of the opinion that the preponderance of the evidence is against that claim.  

Disability ratings are determined by comparing the manifestations of a particular disability with the criteria set forth in the Diagnostic Codes of VA's Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity in civilian occupations resulting from service-connected disability.  38 C.F.R. § 4.1 (2015).  

Diabetes mellitus is rated in accordance with 38 C.F.R. § 4.119, Diagnostic Code 7913 (2015).  A 20 percent rating is warranted when the management of diabetes mellitus requires insulin and restricted diet, or; oral hypoglycemic agent and restricted diet.  A 40 percent rating is warranted when the management of diabetes mellitus requires insulin, a restricted diet, and the regulation of activities.  A 60 percent rating is warranted when the management of diabetes mellitus requires the use of insulin, a restricted diet, and regulation of the veteran's activities, and produces episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately rated.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2015).  

As defined in Diagnostic Code 7913, regulation of activities means avoidance of strenuous occupational and recreational activities.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2015).  The requirement of regulation of activities due to diabetes must be based on the clinical findings of a medical professional.  The fact that the Veteran has to carefully monitor his glucose levels through managing his diet does not equate to regulation of activities as defined in 38 C.F.R. § 4.119, Diagnostic Code 7913.  Camacho v. Nichols, 21 Vet. App. 360 (2007).  

Compensable complications of diabetes are rated separately unless they are part of the criteria used to support a 100 percent rating.  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note 1 (2015).  In this case, the Veteran has separate compensable ratings for diabetic retinopathy and peripheral neuropathy of each lower extremity.  However, those ratings are not at issue here.

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  

In order to rate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

A review of the evidence, including VA treatment records, dated from December 2006 to January 2016 and reports of VA examinations performed in September 2012, December 2014, and February 2016, shows from the time service connection became effective August 7, 2008, through September 27, 2012, management of the Veteran's diabetes mellitus with erectile dysfunction has required an oral hypoglycemic agent or insulin injections and a restricted diet.  However, there was no evidence that he required the regulation of his activities from August 7, 2008, to September 27, 2012.  In addition, he had had no episodes of ketoacidosis or hypoglycemic reactions requiring hospitalization or twice a month visits to a diabetic care provider.  The manifestations of diabetes mellitus did not, therefore, meet or more nearly approximate the criteria for a rating in excess of 20 percent.  Accordingly, for the period from April 7, 2008, through September 27, 2012, the preponderance of the evidence is against the assignment of a higher rating, and the appeal is denied.  

During a VA examination on September 28, 2012, the Veteran reported that his strenuous activities were limited due to diabetes.  He is  a competent medical professional qualified to make such a report, and the VA examiner stated that the Veteran required regulation of activities as part of medical management of diabetes mellitus.  When that factor was considered in addition to continued requirements for a restricted diet and an oral hypoglycemic agent or insulin injections, he met or more nearly approximated the criteria for a 40 percent rating for diabetes mellitus, effective September 28, 2012.  However, the evidence remained negative for any episodes of ketoacidosis or hypoglycemic reactions requiring hospitalization or twice a month visits to a diabetic care provider.  Accordingly, the Veteran did not meet or more nearly approximate the criteria for a rating in excess of 40 percent.  The Board finds that the preponderance of the evidence is against the assignment of a higher rating from September 28, 2012, to December 15, 2014.

On December 16, 2014 and February 2, 2016, the Veteran was examined by the VA to determine the severity of diabetes mellitus.  While the examiners noted that the Veteran continued to require a restricted diet, insulin, and oral hypoglycemic medication, they opined that the Veteran's diabetes mellitus no longer required regulation of activities.  The VA examiners stated that the Veteran's diabetes mellitus and its complications would have no impact on his ability to work.  In addition, the evidence remained negative for any episodes of ketoacidosis or hypoglycemic reactions requiring hospitalization or twice a month visits to a diabetic care provider.  It was noted that the Veteran had peripheral neuropathy, diabetic retinopathy, and erectile dysfunction as a result of diabetes mellitus.  The peripheral neuropathy and retinopathy are separately rated and have been assigned compensable ratings which are not at issue in this case.  

Effective February 2, 2016, service connection became effective for erectile dysfunction as part of the Veteran's diabetes mellitus.  The Board finds that a separate compensable rating is not warranted for erectile dysfunction.  The rating schedule does not provide a diagnostic code for rating erectile dysfunction.  Instead, that impairment is compensated by special monthly compensation (SMC) at the statutory rate for loss of use of a creative organ.  38 U.S.C.A. 1114(k) (West 2014).  A separate compensable rating may be assigned for erectile dysfunction if there is associated pathology that is compensable under the rating schedule.  Here, VA medical records, such as the report of a February 2016 VA examination show that the Veteran's genitals have been found to be normal on examination, and that there is no other evidence of deformity of the penis, removal of the glans, or other pathology of the penis or testis.  Accordingly, a compensable rating is not warranted under Diagnostic Code 7522 or any other diagnostic code pertaining to pathology of the male genitalia.  38 C.F.R. § 4.115b (2015).  Even though it is a complication that is not compensable if separately rated, it does not meet or more nearly approximate the schedular criteria for a rating in excess of 20 percent.  As of December 16, 2014, the preponderance of the evidence shows that the Veteran's diabetes does not cause regulation of activities or episodes of ketoacidosis hypoglycemia, nor does it require twice a month visits to a diabetic care provider.  Accordingly, he does not meet or more nearly approximate the criteria for a rating in excess of 20 percent as of December 16, 2014. 

In light of the foregoing discussion, the Board finds that the Veteran does not meet or more nearly approximate the criteria for higher ratings and the preponderance of the evidence is against the assignment of any higher rating.  Accordingly, the appeal is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).

In arriving at the foregoing decisions, the Board has considered the possibility of referring this case to the Director of the VA Compensation and Pension Service for possible approval of an extraschedular rating for the Veteran's service-connected diabetes mellitus with erectile dysfunction.  38 C.F.R. § 3.321 (2015).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(2015); Thun v. Peake, 22 Vet. App. 111 (2008). 

There is a three-step inquiry for determining whether a claimant is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. In this regard, the Board must compare the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, in which case the assigned schedular rating is adequate and no referral is required.  Second, if the schedular rating is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors, such as those provided by the regulation as governing norms.  Third, if the rating schedule is inadequate to rate a claimant's disability picture with such related factors as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  38 C.F.R. § 3.321(2015); Thun v. Peake, 22 Vet. App. 111 (2008). 

Generally, the Veteran's service-connected diabetes mellitus is treated with a restricted diet and oral hypoglycemic medication or insulin.  For the period from September 28, 2012, through December 15, 2014, it also required regulation of activities.  The Veteran has erectile dysfunction that does not meet the criteria for a separate compensable rating.  Other complications have been separately rated.  Those findings are contemplated by the criteria in the rating schedule.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2015).  There is nothing exceptional or unusual about the Veteran's diabetes, as the rating criteria reasonably describe his disability level and symptomatology.  Therefore, he does not meet the criteria for referral to the Director of the VA Compensation and Pension Service.  The evidence also does not show frequent hospitalization or marked interference with employment.  Therefore, the Board finds that referral for consideration of the assignment of an extraschedular rating is not warranted.  38 C.F.R. § 3.321(2015); Thun v. Peake, 22 Vet. App. 111 (2008). 

 

ORDER

Entitlement to service connection for hypertension is denied.

From August 7, 2008, to September 27, 2012, entitlement to an initial rating in excess of 20 percent for diabetes mellitus is denied.

From September 28, 2012, to December 15, 2014, entitlement to a rating in excess of 40 percent for diabetes mellitus is denied.

As of December 16, 2014, entitlement to a rating in excess of 20 percent for diabetes mellitus is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


